 

Exhibit 10.1

 



PLACEMENT AGENCY AGREEMENT

 

December 20, 2017

 

Applied DNA Sciences, Inc.

50 Health Sciences Drive

Stony Brook, New York 11790

 

Ladies and Gentlemen:

 

This letter (the “Agreement”) constitutes the agreement among Maxim Group LLC
(“Maxim” or the “Placement Agent”) and Applied DNA Sciences, Inc. (the
“Company”), that the Placement Agent shall serve as the exclusive placement
agent for the Company, on a “reasonable best efforts” basis, in connection with
the proposed placement (the “Placement”) of shares (the “Shares”) of the
Company’s common stock, par value $0.001 per share (the “Common Stock”) and
warrants to purchase shares of Common Stock (the “Warrants”). The Shares, the
Warrants and the shares of Common Stock underlying the Warrants (the “Warrant
Shares”) are hereinafter referred to collectively as the “Securities”). The
Shares and the Warrants are being offered pursuant to the registration statement
on Form S-3 (File No. 333-218158) filed by the Company with the Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “Securities Act”), on May 22, 2017 and declared effective on May 26, 2017,
and the prospectus supplement filed pursuant to Rule 424(b)(5) promulgated under
the Securities Act and dated December 20, 2017 (the “Prospectus Supplement”).
The terms of the Placement and the Securities shall be mutually agreed upon by
the Company and the purchasers (each, a “Purchaser” and collectively, the
“Purchasers”) and nothing herein shall be construed to provide either that the
Placement Agent has the power or authority to bind the Company or any Purchaser
or an obligation for the Company to issue any Securities or complete the
Placement. This Agreement and the documents executed and delivered by the
Company and the Purchasers in connection with the Placement shall be
collectively referred to herein as the “Transaction Documents.” The date of the
closing of the Placement shall be referred to herein as the “Closing Date.” The
Company expressly acknowledges and agrees that the Placement Agent’s obligations
hereunder are on a reasonable best efforts basis only and that the execution of
this Agreement does not constitute a commitment by the Placement Agent to
purchase the Securities and does not ensure the successful placement of the
Securities or any portion thereof or the success of the Placement Agent with
respect to securing any other financing on behalf of the Company. The Placement
Agent may retain other brokers or dealers to act as sub-agents or
selected-dealers on their behalf in connection with the Placement.  The sale of
the Securities to any Purchaser will be evidenced by a purchase agreement (the
“Securities Purchase Agreement”) between the Company and such Purchasers in a
form reasonably acceptable to the Company and the Placement Agent.  Capitalized
terms that are not otherwise defined herein have the meanings given to such
terms in the Securities Purchase Agreement. Prior to the signing of any
Securities Purchase Agreement, officers of the Company will be reasonably
available to answer inquiries from prospective Purchasers.

 

Notwithstanding anything herein to the contrary, in the event the Placement
Agent determines that any of the terms provided for hereunder shall not comply
with a FINRA rule, including but not limited to FINRA Rule 5110, then the
Company shall agree to amend this Agreement in writing upon the request of the
Placement Agent to comply with any such rules; provided that any such amendments
shall not provide for terms that are less favorable to the Company.

 



 Page 1 of 12

 

 

Section 1               COMPENSATION.  As compensation for the services provided
by the Placement Agent hereunder, the Company agrees as follows:

 

(A)               To pay to the Placement Agent a cash fee equal to: 6.5% of the
aggregate gross proceeds raised in the Placement, which shall be paid at the
Closing of the Placement from the gross proceeds of the Securities sold and
shall be paid directly to the Placement Agent.

 

(B)               Subject to compliance with FINRA Rule 5110(f)(2)(D), the
Company also agrees to reimburse the Placement Agent for all out-of-pocket
expenses, including without limitation the reasonable fees and disbursements of
legal counsel and all reasonable travel and other out-of-pocket expenses in an
amount not to exceed $45,000.

 

Section 2               REPRESENTATIONS AND WARRANTIES INCORPORATED BY
REFERENCE. Each of the representations and warranties (together with any related
disclosure schedules thereto) made by the Company to the Purchasers in that
certain Securities Purchase Agreement dated as of December 20, 2017, between the
Company and each Purchaser, is hereby incorporated herein by reference (as
though fully restated herein) and is, as of the date of this Agreement, hereby
made to, and in favor of, the Placement Agent.

 

Section 3               REPRESENTATIONS OF THE PLACEMENT AGENT. The Placement
Agent represents and warrants and/or agrees (as the case may be) as of the date
of this letter and as of the Closing, that it:

 

(i)                  is a member in good standing of FINRA,

 

(ii)                is registered as a broker/dealer under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”),

 

(iii)              is licensed as a broker/dealer under the laws of the States
applicable to the offers and sales of Securities by such Placement Agent,

 

(iv)               is and will be a limited liability company duly formed and
validly existing under the laws of the State of Delaware,

 

(v)                has full power and authority to enter into and perform its
obligations under this Agreement,

 

(vi)               has a substantive, preexisting relationship with each
Purchaser introduced by such Placement Agent,

 

(vii)             has not had and will not have any discussions with any person
that is not a party to this Agreement on the basis of which such person would be
able to assert a claim for a finder’s fee or similar fee in connection with
Placement of the Securities,

 

(viii)           has not and will not engage in or employ any form of general
solicitation with respect to the offering of the Securities to any Purchaser,
including but not limited to any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement. In effecting the
Placement, the Placement Agent each agrees to comply in all material respects
with applicable provisions of the Securities Act of 1933, as amended (the
“Securities Act”), and any regulations thereunder and any applicable laws,
rules, regulations and requirements (including, without limitation, all U.S.
state laws); and

 



 Page 2 of 12

 

 

(ix)               is not, and none of its Covered Persons (as defined below)
is, subject to a “Bad Actor” disqualification event described in Rule
506(d)(1)(i) to (viii) of Regulation D promulgated pursuant to the Securities
Act (a “Disqualifying Event”), except for a Disqualifying Event covered by Rule
506(d)(2) or (d)(3) under the Securities Act. Furthermore, such Placement Agent
agrees to notify the Company promptly if it or any of its Covered Persons
becomes the subject of a Disqualifying Event such that the safe harbor
provisions of the Securities Act Rule 506 cease to be available in connection
with the Placement. For the purposes hereof, “Covered Persons” with respect to
the Placement Agent, means such Placement Agent, or any predecessor or affiliate
of such Placement Agent, or (i) such Placement Agent's (A) directors, (B)
executive officers, (C) other officers (as the term “officer” is defined in Rule
405 under the Securities Act) participating in the Placement or (D) managing
members, if any, (ii) any such managing members' directors, executive officers
and other officers participating in the Placement, if any, and (iii) each person
who has been or shall be paid (direct or indirect) remuneration by such
Placement Agent or any of its affiliates for the solicitation of purchasers in
connection with the Placement, or any other person identified in Rule 506(d)(1).
Such Placement Agent agrees to provide subsequent certifications in regards to
the above as reasonably requested by the Company from time to time.

 

Such Placement Agent will immediately notify the Company in writing of any
change in its status as such. Such Placement Agent covenants that it will
conduct the Transaction hereunder in compliance with the provisions of this
Agreement and the requirements of applicable law, including the rules and
regulations under the Securities Act.  

 

Section 4               INDEMNIFICATION. The Placement Agent and the Company
agree to the indemnification and other agreements set forth in the
Indemnification Provisions (the “Indemnification Provisions”) attached hereto as
Addendum A, the provisions of which are incorporated herein by reference and
shall survive the termination or expiration of this Agreement.

 

Section 5               ENGAGEMENT TERM. The Placement Agent’s engagement
hereunder will expire on the earlier of (i) the final closing date of the
Placement and (ii) December 28, 2017 (such date, the “Termination Date”). In the
event, however, in the course of the Placement Agent’s performance of due
diligence they deem it necessary to terminate the engagement, the Placement
Agent may do so prior to the termination date and upon immediate written notice.
If, within six (6) months after the Termination Date, the Company completes any
private financing of equity, equity-linked or debt or other capital raising
activity of the Company, other than (i) the exercise by any person or entity of
any options, warrants or other convertible securities and excluding (ii) the
Securities, with any of the purchasers who were first introduced to the Company
in connection with the financing contemplated hereby by the Placement Agent,
then the Company will pay to the Placement Agent upon the closing of such
financing the compensation set forth in Section 1 herein (the “Termination
Fee”). Notwithstanding anything to the contrary contained herein, the provisions
concerning confidentiality, indemnification, contribution and the Company’s
obligations to pay fees and reimburse expenses contained herein and the
Company’s representations and warranties and obligations contained in the
Indemnification Provisions will survive any expiration or termination of this
Agreement, irrespective of whether a closing occurs. All such fees and
reimbursements due shall be paid to the Placement Agent on or before the
Termination Date (in the event such fees and reimbursements are earned or owed
as of the Termination Date) or upon the closing of the Placement or any
applicable portion thereof (in the event such fees are due pursuant to the terms
of Section 1 hereof). The Placement Agent agrees not to use any confidential
information concerning the Company provided to them by the Company for any
purposes other than those contemplated under this Agreement.

 



 Page 3 of 12

 

 

Section 6               PLACEMENT AGENT’S INFORMATION. The Company agrees that
any information or advice rendered by the Placement Agent in connection with
this engagement is for the confidential use of the Company only in their
evaluation of the Placement and, except as otherwise required by law, the
Company will not disclose or otherwise refer to the advice or information (other
than references to the historical fact of the Placement) in any manner without
the Placement Agent’s prior written consent.

 

Section 7               NO FIDUCIARY RELATIONSHIP. This Agreement does not
create, and shall not be construed as creating rights enforceable by any person
or entity not a party hereto, except those entitled hereto by virtue of the
Indemnification Provisions hereof. The Company acknowledges and agrees that the
Placement Agent is not and shall not be construed as a fiduciary of the Company
and shall have no duties or liabilities to the equity holders or the creditors
of the Company or any other person by virtue of this Agreement or the retention
of the Placement Agent hereunder, all of which are hereby expressly waived.

 

Section 8               CLOSING. The obligations of the Placement Agent, and the
closing of the sale of the Securities hereunder, are subject to the accuracy,
when made and on the Closing Date, of the representations and warranties on the
part of the Company and its Subsidiaries contained herein and in the Securities
Purchase Agreement, to the accuracy of the statements of the Company and its
Subsidiaries made in any certificates pursuant to the provisions hereof, to the
performance by the Company and its Subsidiaries of their obligations hereunder,
and to each of the following additional terms and conditions:

 

(A)               Except for the 8-K/A dated July 22, 2016 and periodic updates
to its existing Form S-1 and S-3 registration statements, the Company has filed
all reports, schedules, forms, statements or other documents required to be
filed by the Company under the Securities Act or Exchange Act, during the two
years preceding the date hereof (the foregoing materials filed during such
two-year period, including the exhibits thereto and documents incorporated by
reference therein, the “SEC Reports”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension; as of their respective filing or amendment
dates, the SEC Reports complied in all material respects with the requirements
of the Exchange Act and the rules and regulations of the Securities and Exchange
Commission (the “Commission”) promulgated thereunder; and as of their respective
filing or amendment dates, the SEC Reports did not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading.

 

(B)               All corporate proceedings and other legal matters incident to
the authorization, form, execution, delivery and validity of each of this
Agreement, the Placement, the Transaction Documents and the Securities, and all
other legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Placement Agent, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.

 

(C)               The Placement Agent shall have received as of the Closing Date
a certificate of the Secretary of the Company (A) certifying, as complete and
accurate as of the Closing, attached copies of the certificate of incorporation
and bylaws of the Company, (B) certifying and attaching all requisite
resolutions or actions of the Company’s board of directors and shareholders
approving the execution and delivery of this Agreement, the Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby, (C) certifying and attaching a Certificate of Good Standing, dated
within four (4) business days of the Closing Date, certified by the Secretary of
State of the State of Delaware and (D) certifying to the incumbency and
signatures of the authorized representatives of the Company executing this
Agreement and any other document relating to the transactions contemplated
hereby.

 



 Page 4 of 12

 

 

(D)               The Placement Agent shall have received as of the Closing Date
the favorable opinion of legal counsel to the Company dated as of such Closing
Date, addressed to the Placement Agent in form and substance reasonably
satisfactory to the Placement Agent.

 

(E)                The Placement Agent shall have received as of the Closing
Date the favorable intellectual property opinion of intellectual property
counsel to the Company dated as of such Closing Date, addressed to the Placement
Agent in form and substance reasonably satisfactory to the Placement Agent.

 

(F)                The Placement Agent shall have received as of the Closing
Date the favorable legal opinion of British Virgin Island counsel to the to the
Company, dated as of such Closing Date, addressed to the Placement Agent in form
and substance reasonably satisfactory to the Placement Agent.

 

(G)               The Placement Agent shall have received a cold comfort letter
from Marcum LLP, addressed to the Placement Agent in form and substance
reasonably satisfactory in all material respects to the Placement Agent.

 

(H)               The Placement Agent shall have received a comfort letter from
the Chief Financial Officer of the Company, addressed to the Placement Agent in
form and substance reasonably satisfactory in all material respects to the
Placement Agent.

 

(I)                  (i) Neither the Company nor any of its Subsidiaries shall
have sustained since the date of the latest audited or unaudited financial
statements included or incorporated by reference in the SEC Reports, any
material loss or interference with its business from fire, explosion, flood,
terrorist act or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth in or contemplated by the SEC Reports and (ii) since such date
there shall not have been any change in the capital stock or long-term debt of
the Company or any of its Subsidiaries or any change, or any development
involving a prospective change, in or affecting the business, general affairs,
management, financial position, stockholders’ equity, results of operations or
prospects of the Company and its Subsidiaries, otherwise than as set forth in or
contemplated by the SEC Reports, the effect of which, in any such case described
in clause (i) or (ii), is, in the judgment of the Placement Agent, so material
and adverse as to make it impracticable or inadvisable to proceed with the sale
or delivery of the Securities on the terms and in the manner contemplated by the
Securities Purchase Agreement.

 

(J)                 The Common Stock, the Warrants and the Warrant Shares are
registered under the Exchange Act and, as of the Closing Date, the Common Stock
shall be listed, admitted and authorized for trading on the NASDAQ Capital
Market. The Company shall have taken no action designed to, or likely to have
the effect of terminating the registration of the Common Stock, the Warrants and
the Warrant Shares under the Exchange Act or delisting or suspending from
trading the Common Stock from the NASDAQ Capital Market, nor has the Company
received any information suggesting that the Securities and Exchange Commission
(the “Commission”) or NASDAQ Capital Market is contemplating terminating such
registration or listing.

 

(K)               Subsequent to the execution and delivery of this Agreement and
up to the Closing Date, there shall not have occurred any of the following: (i)
trading in securities generally on the NASDAQ Capital Market shall have been
suspended or minimum or maximum prices or maximum ranges for prices shall have
been established generally on any such exchange or such market by the Commission
or by such exchange or by any other regulatory body or governmental authority
having jurisdiction, (ii) a banking moratorium shall have been declared by
federal or state authorities or a material disruption has occurred in commercial
banking or securities settlement or clearance services in the United States,
(iii) the United States shall have become engaged in hostilities in which it is
not currently engaged, the subject of an act of terrorism, there shall have been
an escalation in hostilities involving the United States, or there shall have
been a declaration of a national emergency or war by the United States, or (iv)
there shall have occurred any other calamity or crisis or any change in general
economic, political or financial conditions in the United States or elsewhere,
if the effect of any such event in clause (iii) or (iv) makes it, in the sole
judgment of the Placement Agent, impracticable or inadvisable to proceed with
the sale or delivery of the Securities on the terms and in the manner
contemplated by the Securities Purchase Agreement.

 



 Page 5 of 12

 

 

(L)                No action shall have been taken and no statute, rule,
regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would, as of the Closing Date, prevent the
issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company; and
no injunction, restraining order or order of any other nature by any federal,
state or foreign court of competent jurisdiction shall have been issued as of
the Closing Date which would prevent the issuance or sale of the Securities or
materially and adversely affect the business or operations of the Company.

 

(M)              The Company shall have prepared and will file within one (1)
business day hereof with the Commission a Current Report on Form 8-K with
respect to the Placement, including as an exhibit thereto this Agreement.

 

(N)               The Company shall have entered into a Securities Purchase
Agreement with each of the Purchasers and such agreements shall be in full force
and effect and shall contain representations, warranties and covenants of the
Company as agreed between the Company and the Purchasers.

 

(O)               Prior to the Closing Date, the Company shall have furnished to
the Placement Agent such further information, certificates and documents as the
Placement Agent may reasonably request.

 

(P)                On or prior to the Closing Date, the Placement Agent shall
have received a Lock-Up Agreement from such of the Company’s officers, directors
and holders of five percent (5%) or greater of the Company’s common stock issued
and outstanding as of the date hereof as reasonably requested by the Placement
Agent.

 

(Q)               All opinions, letters, evidence and certificates mentioned
above or elsewhere in this Agreement shall be deemed to be in compliance with
the provisions hereof only if they are in form and substance reasonably
satisfactory to counsel for the Placement Agent.

 

(R)               FINRA shall have raised no objection to the fairness and
reasonableness of the terms and arrangements of this Agreement. In addition, the
Company shall, if requested by the Placement Agent, make or authorize Placement
Agent’s counsel to make on the Company’s behalf, an Issuer Filing with FINRA
pursuant to FINRA Rule 5110 with respect to the Registration Statement and pay
all filing fees required in connection therewith.

 

If any of the conditions specified in this Section 8 shall not have been
fulfilled when and as required by this Agreement, the obligations of the
Placement Agent to consummate the Closing hereunder may be cancelled by the
Representative after notice of such cancellation shall have be given to the
Company in writing and the Company shall have been given a reasonable period of
time to satisfy such condition (if such condition is capable of being
satisfied).

 

Section 9               GOVERNING LAW. This Agreement, and any dispute, claim or
action arising under or in any way relating to this Agreement, will be governed
by, and construed in accordance with, the laws of the State of New York
applicable to agreements made and to be performed entirely in such State. This
Agreement may not be assigned by any party without the prior written consent of
the other parties. This Agreement shall be binding upon and inure to the benefit
of the parties hereto, and their respective successors and permitted assigns.
Any right to trial by jury with respect to any dispute arising under this
Agreement or any transaction or conduct in connection herewith is knowingly,
voluntarily and irrevocably waived to the fullest extent permitted by applicable
law. Each of the Placement Agent and the Company: (i) agrees that any legal
suit, action or proceeding arising out of or relating to this Agreement and/or
the transactions contemplated hereby shall be instituted exclusively in New York
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York, (ii) waives any objection which it may have
or hereafter to the venue of any such suit, action or proceeding, and (iii)
irrevocably consents to the jurisdiction of the New York Supreme Court, County
of New York, and the United States District Court for the Southern District of
New York in any such suit, action or proceeding. Each of the Placement Agent and
the Company further agrees to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding in the New
York Supreme Court, County of New York, or in the United States District Court
for the Southern District of New York and agrees that service of process upon
the Company mailed by certified mail to the Company’s address shall be deemed in
every respect effective service of process upon the Company, in any such suit,
action or proceeding, and service of process upon the Placement Agent mailed by
certified mail to such Placement Agent’s address shall be deemed in every
respect effective service process upon such Placement Agent, in any such suit,
action or proceeding. Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law.

 



 Page 6 of 12

 

 

Section 10            ENTIRE AGREEMENT/MISC. This Agreement (including the
attached Indemnification Provisions) embodies the entire agreement and
understanding between the parties hereto, and supersedes all prior agreements
and understandings, relating to the subject matter hereof. If any provision of
this Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by both the Placement Agent and the Company. The
representations, warranties, agreements and covenants contained herein shall
survive the closing of the Placement and delivery and/or exercise of the
Securities, as applicable. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or a .pdf format file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or .pdf signature page were an original thereof. The Company agrees that the
Placement Agent may rely upon, and each is a third party beneficiary of, the
representations and warranties, and applicable covenants set forth in any such
purchase, subscription or other agreement with the Purchasers in the
Placement.  All amounts stated in this Agreement are in US dollars unless
expressly stated.

 

Section 11            NOTICES. All notices and communications hereunder shall be
in writing and mailed or delivered or by email if subsequently confirmed in
writing, and shall be deemed given and effective on the earliest of (a) the date
of transmission, if such notice or communication is sent to the email address
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is sent to the email address on
the signature pages attached hereto on a day that is not a business day or later
than 6:30 p.m. (New York City time) on any business day, (c) the third business
day following the date of mailing, if sent by U.S. internationally recognized
air courier service, or (d) upon actual receipt by the party to whom such notice
is required to be given. The address for such notices and communications shall
be as follows: (a) if to the Placement Agent, c/o Maxim Group LLC, 405 Lexington
Avenue, New York, New York 10174, Attention: Equity Capital Markets, with a copy
to Maxim Group LLC, 405 Lexington Avenue, New York, New York 10174, Attention:
General Counsel, and to Harter Secrest & Emery LLP, 1600 Bausch & Lomb Place,
Rochester, NY 14604, Attention: Alexander R. McClean, and (b) if to the Company,
to the address set forth above with a copy to Pepper Hamilton LLP, 620 Eighth
Avenue, 37th Floor, New York, New York 10018, Attention: Merrill M. Kraines.

 

 

[The remainder of this page has been intentionally left blank.]

 



 Page 7 of 12

 

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to the Placement Agent the enclosed copy of this Agreement.

 

 

  Very truly yours,       MAXIM GROUP LLC       By:  /s/ Clifford A. Teller    
Name: Clifford A. Teller     Title: Executive Managing Director, Investment
Banking    

 

 

 

 

[Signature Page to Placement Agency Agreement]

 



 Page 8 of 12

 

 

Accepted and Agreed to as of

the date first written above:

 

APPLIED DNA SCIENCES, INC.

 

By:  /s/ James A. Hayward     Name: James A. Hayward     Title: CEO  

 

 

 

 

[Signature Page to Placement Agency Agreement]

  



 Page 9 of 12

 

 

ADDENDUM A

 

INDEMNIFICATION PROVISIONS

 

In connection with the engagement of Maxim Group LLC (“Maxim” or the “Placement
Agent”) by Applied DNA Sciences, Inc. (the “Company”) pursuant to a letter
agreement dated December 12, 2017, between the Company and the Placement Agent,
as it may be amended from time to time in writing (the “Agreement”), the Company
hereby agrees as follows:

 

  1. The Company hereby agrees to indemnify and hold the Placement Agent, each
of its respective officers, directors, principals, employees, affiliates, and
stockholders, and their successors and assigns, harmless from and against any
and all loss, claim, damage, liability, deficiencies, actions, suits,
proceedings, costs and legal expenses or expense whatsoever (including, but not
limited to, reasonable legal fees and other expenses and reasonable
disbursements incurred in connection with defending any action, suit or
proceeding, including any inquiry or investigation, commenced or threatened, or
any claim whatsoever, or in appearing or preparing for appearance as witness in
any proceeding, including any pretrial proceeding such as a deposition)
(collectively the “Losses”) arising out of, based upon, or in any way related or
attributable to, (i) any breach of a representation, warranty or covenant by the
Company contained in this Agreement; or (ii) any activities or services
performed hereunder by the Placement Agent, unless it is finally judicially
determined (and not subject to appeal) in a court of competent jurisdiction that
such Losses were the primary and direct result of the bad faith, willful
misconduct or gross negligence of the Placement Agent in performing the services
hereunder.         2. The Company agrees to notify the Placement Agent promptly
of the assertion against it or any other person of any claim or the commencement
of any legal action, suit or proceeding relating to a transaction contemplated
by the Agreement.  If the Placement Agent receives written notice of the
commencement of any legal action, suit or proceeding with respect to which the
Company is or may be obligated to provide indemnification pursuant to this
Addendum A, the Placement Agent shall, within twenty (20) days of the receipt of
such written notice, give the Company written notice thereof (a “Claim Notice”).
Failure to give such Claim Notice within such twenty (20) day period shall not
constitute a waiver by the Placement Agent of its right to indemnity hereunder
with respect to such action, suit or proceeding; provided, however, the
indemnification hereunder may be limited by any such failure to provide a Claim
Notice to the Company that materially prejudices the Company. Upon receipt by
the Company of a Claim Notice from the Placement Agent with respect to any claim
for indemnification which is based upon a claim made by a third party (“Third
Party Claim”), the Company may assume the defense of the Third Party Claim with
counsel of its own choosing, as described below. The Placement Agent shall
cooperate in the defense of the Third Party Claim and shall furnish such
records, information and testimony and attend all such conferences, discovery
proceedings, hearings, trial and appeals as may be reasonably required in
connection therewith. The Placement Agent shall have the right to employ their
own counsel in any such action which shall be at the Company's expense if (i)
the Company shall have failed in a timely manner to assume the defense and
employ counsel or experts reasonably satisfactory to the Placement Agent in such
litigation or proceeding or (ii) the named parties to any such litigation or
proceeding (including any impleaded parties) include the Company and the
Placement Agent and representation of the Company and the Placement Agent by the
same counsel or experts would, in the reasonable opinion of the Placement Agent,
be inappropriate due to actual or potential differing interests between the
Company and the Placement Agent. The Company shall not satisfy or settle any
Third Party Claim for which indemnification has been sought and is available
hereunder, without the prior written consent of the Placement Agent, which
consent shall not be conditioned or delayed and which shall not be required if
the Placement Agent is granted a release in connection therewith. The
indemnification provisions hereunder shall survive the termination or expiration
of this Agreement.

 



 Page 10 of 12

 

 

  3. The Company further agrees, upon demand by the Placement Agent, to promptly
reimburse the Placement Agent for, or pay, any loss, claim, damage, liability or
expense as to which the Placement Agent has been indemnified herein with such
reimbursement to be made currently as any loss, damage, liability or expense is
incurred by the Placement Agent. Notwithstanding the provisions of the
aforementioned Indemnification, any such reimbursement or payment by the Company
of fees, expenses, or disbursements incurred by the Placement Agent shall be
repaid by the Placement Agent in the event of any proceeding in which a final
judgment (after all appeals or the expiration of time to appeal) is entered in a
court of competent jurisdiction against the Placement Agent based solely upon
its bad faith, gross negligence or willful misconduct in the performance of its
duties hereunder, and provided further, that the Company shall not be required
to make reimbursement or payment for any settlement effected without the
Company’s prior written consent (which consent shall not be unreasonably
withheld or delayed).         4. If for any reason the foregoing indemnification
is unavailable or is insufficient to hold such indemnified party harmless, the
Company agrees to contribute the amount paid or payable by such indemnified
party in such proportion as to reflect not only the relative benefits received
by the Company, as the case may be, on the one hand, and the Placement Agent, on
the other hand, but also the relative fault of the Company and the Placement
Agent as well as any relevant equitable considerations. In no event shall the
Placement Agent contribute in excess of the fees actually received by them
pursuant to the terms of this Agreement.         5. For purposes of this
Agreement, each officer, director, stockholder, and employee or affiliate of the
Placement Agent and each person, if any, who controls the Placement Agent (or
any affiliate) within the meaning of either Section 15 of the Securities Act of
1933, as amended, or Section 20 of the Securities Exchange Act of 1934, as
amended, shall have the same rights as the Placement Agent with respect to
matters of indemnification by the Company hereunder.

 

  MAXIM GROUP LLC       By:  /s/ Clifford A. Teller     Name: Clifford A. Teller
    Title: Executive Managing Director, Investment Banking

 

 

 

 

[Signature Page to Indemnification Provisions

Pursuant to Placement Agency Agreement]


 

 



 Page 11 of 12

 

 

Accepted and Agreed to as of

the date first written above:

 

APPLIED DNA SCIENCES, INC.

 

By:  /s/ James A. Hayward     Name: James A. Hayward    

Title: CEO

 

 

 

 

 

 

[Signature Page to Indemnification Provisions

Pursuant to Placement Agency Agreement]

 



 Page 12 of 12

 